DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
Response to Amendment
Claim 1 was amended. Claims 6-19 remain withdrawn. Claims 1-5 are pending and addressed below. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobis et al. (U.S. Patent Publication No. 2008/0147113 A1). Nobis et al. is cited in the IDS. 
Regarding claim 1, Nobis et al. discloses a surgical instrument, comprising: a handle (handle, Paragraph 0040); a shaft (12) comprising a longitudinal shaft axis (L, Fig. 1A, Paragraph 0044); an end effector (14) comprising a jaw assembly (18a/18b) movable between an open configuration (Paragraphs 0048-0049) and a clamped configuration (Paragraphs 0048-0049); an articulation joint (articulation joint A, Paragraph 0043, Figs. 1C-1D), wherein said articulation joint (articulation joint A, Paragraph 0043, Figs. 1C-1D) is distal (Paragraph 0043, Figs. 1C-1D) with respect to said shaft (12), wherein said articulation joint (articulation joint A, Paragraph 0043, Figs. 1C-1D) rotatably connects (Paragraph 0043) said end effector (14) to said shaft (12); an articulation drive (Paragraph 0044) including a rotatable (Paragraph 0044) articulation drive shaft (30) operably engaged (Paragraph 0044) with said end effector (14), wherein said end effector (14) is rotatable (Paragraphs 0042 and 0044) about an articulation axis (Fig. 1D) by said rotatable (Paragraph 0044) articulation drive shaft (30) during an articulation motion (Fig. 1D, Paragraphs 0042 and 0044); and a jaw drive (22) including a translatable jaw actuation shaft (32) operably engaged (Paragraphs 0047-0048) with said jaw assembly (18a/18b), wherein said jaw assembly (18a/18b) is movable between said open configuration (Paragraphs 0048-0049) and said clamped configuration (Paragraphs 0048-0049) by said translatable (Paragraph 0048) jaw actuation shaft (32). (Figs. 1A-2B, Paragraphs 0042-0044 and 0047-0049). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al. (U.S. Patent Publication No. 2008/0147113 A1) in view of Hess et al. (U.S. Patent Publication No. 2017/0165015 A1). Nobis is cited in the IDS.
Regarding claim 2, Nobis et al. discloses the surgical instrument of Claim 1 as seen above. 
However, Nobis et al. does not disclose wherein said end effector is selectively attachable to said shaft, wherein said translatable jaw actuation shaft comprises a distal end, and wherein said jaw assembly comprises a translatable member operably couplable with said distal end of said translatable jaw actuation shaft in a snap-fit manner when said end effector is attached to said shaft.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Nobis et al. to incorporate the selectively attachable teachings of Hess et al. The motivation for the modification would have been to make it easier to couple end effectors to surgical instruments as well as enhanced visualization, more secure coupling, easier communication that coupling has occurred, self-locking components with respect to each other, and more component modularity. (Hess et al. Abstract).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771